Citation Nr: 0904869	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-10 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of a 
syncopal episode.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1955 to December 
1962. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board remanded the case in April 2008 and is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Residuals of an injury to the neck were not manifested 
during service and are not shown to be causally or 
etiologically related to service.

2.  A syncopal episode was not manifested during service and 
the Veteran is not currently shown to have residuals of a 
syncopal episode.  


CONCLUSIONS OF LAW

1.  Residuals of an injury to the neck were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1113, 1131, 
1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  A syncopal episode was not incurred in or aggravated by 
active service.
38 U.S.C.A. §§ 1113, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, and private treatment 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Complete notice was sent in June 2004 and March 2006 and the 
claim was readjudicated in a July 2008 supplemental statement 
of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, private treatment 
records, VA outpatient treatment records, and assisted the 
Veteran in obtaining evidence.  The Board notes that the 
above issues were remanded in an April 2008 BVA decision.  In 
accordance with the remand, the RO has obtained all of the 
Veteran's VA medical treatment records from the Kansas City 
VA Medical Center.  In addition, the Veteran was also sent a 
VA form 21-4142 in May 2008, an Authorization and Consent to 
Release Information, so that VA could obtain the Veteran's 
private medical treatment records from Dr. D.  The Veteran 
failed to complete the form, thus the Board has not 
considered any addition records from Dr. D that are not 
currently of record.

The Veteran has not been given a VA examination in connection 
with his claims of residuals of a neck injury or residuals of 
a syncopal episode related to service.  In disability 
compensation claims, VA must provide a medical examination 
when there is: (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence is on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the evidence does not show that the 
Veteran has residuals of a syncopal episode and, with regard 
to the Veteran's claim of residuals of an injury to the neck, 
there is no evidence establishing an injury to the neck 
during service.  As such, the threshold for entitlement to an 
examination is not met for either claim.  See McLendon.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 and 1131.  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  However, continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Discussion

The Veteran contends that his current neck condition and 
residuals of a syncopal episode were caused by his time in 
service.

The Veteran's August 1955 induction physical examination, his 
service treatment records (STR's), and his October 1962 
separation physical examination contain no evidence of 
complaints, treatment, or diagnoses for a neck injury or a 
syncopal episode.  

A private treatment record dated in May 2004 indicates that 
the Veteran had a previous injury to his cervical spine 
secondary to a work related accident that took place in 2003.  
At the time of the accident, the Veteran had worked in 
maintenance for the past 18 years, where in the instance he 
was injured, he was working under a sink and reported jerking 
his head, which resulted in instant and significant neck 
pain.  Dr. C. indicated that the Veteran's pain resolved with 
physical therapy, however, the symptoms returned to his 
shoulder, hands, and thumbs over the past two months.        

A private treatment record dated in July 2006 indicates that 
the Veteran has been under the care of Dr. D. for 
intermittent neck pain.  Dr. D. reported that a May 2004 MRI 
showed that the Veteran has degenerative disc disease with 
disc protrusion, C4-5, with stenosis.  The Veteran also has 
osteophytes, resulting in left neural foraminal narrowing at 
C5-6 and on the right at C6-7.  Dr. D. further opined that 
the Veteran may require surgery in the future, as it is a 
part of the degenerative process, most likely initiated by a 
motor vehicle accident that occurred in the 1960's, while the 
Veteran was in service.     

The Board acknowledges the Veteran's contentions of residuals 
of an injury to the neck and takes note of the private 
treatment record from Dr. D., dated July 2006, in which the 
Veteran obtained a diagnosis of degenerative disc disease and 
osteophytes.  In the treatment record, Dr. D. stated that the 
Veteran requires pain medication and has received epidural 
injections in the past 12 months.  He opined that the Veteran 
may require surgery in the future, as it is a part of the 
degenerative process most likely initiated by the motor 
vehicle accident that occurred in the 1960's.  While the 
opinion cites that the Veteran's potential surgery is a part 
of the degenerative process "most likely initiated by the 
motor vehicle accident that occurred in the 1960's," it 
fails to provide any additional information regarding the 
time, location, or description of the alleged injury.  There 
is nothing in the Veteran's service treatment records related 
to a motor vehicle accident or related injuries.  Thus, the 
Board finds that the foregoing report has limited probative 
value, if any, as it is merely a recitation of the 
appellant's self-reported and unsubstantiated history.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  A medical opinion 
cannot be disregarded solely on the rationale that the 
medical opinion is based on a history provided by the 
appellant.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006).  
However, the Board may reject a medical opinion if the Board 
finds that other facts present in the record contradict the 
facts provided by the Veteran that formed the basis for the 
opinion.  The Board should evaluate the credibility and 
weight of the history upon which the opinion is predicated.  
See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

In the present case, there is no competent medical evidence 
of record showing that the Veteran's residuals of an injury 
to the neck had its onset during active service or is related 
to any in-service disease or injury.  In addition, there is 
no indication of residuals of an injury to the neck upon 
separation from service.  Furthermore, the Veteran's private 
treatment record dated in May 2004, indicates that his 
cervical spine injury is secondary to a work related accident 
that took place in 2003.  Moreover, the first medical 
evidence following service indicating that he has residuals 
of an injury to the neck was in May 2004, approximately 42 
years after separation from service.  This lengthy period 
without treatment is again evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
claim.  See Maxon v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).

Regarding the Veteran's claim of residuals of a syncopal 
episode, the Veteran stated  that post-separation from 
service he experienced an episode similar to one that 
occurred in 1962 during service.  Regarding the Veteran's 
claims of a syncopal episode in 1962 during service, his 
STR's dated in July and August 1962 show that he was 
diagnosed with maladjustment, situational, acute, not a 
syncopal episode.  As such, absent a competent diagnosis of 
an underlying disorder or a syncopal episode, service 
connection is not warranted for residuals of a syncopal 
episode.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  In the present case, there is no evidence of record 
documenting complaints, treatment, or diagnosis.  Thus, 
without a diagnosis of a current disability, the Veteran has 
failed to meet the critical first element of a service 
connection claim and as such, his claim must be denied.  See 
Brammer v. Derwinski, 3 Vet App. 223 (1992).

In light of the aforementioned, the Board concludes that 
service connection for residuals of a neck injury and 
residuals of a syncopal episode must be denied.  As reflected 
by the discussion above, the preponderance of the evidence is 
against the Veteran's claim. As such, the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a neck injury is denied. 

Service connection for residuals of a syncopal episode is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


